+DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 January 2021.
Applicant's election with traverse of the restriction in the reply filed on 5 January 2021 is acknowledged.  The traversal is on the ground(s) that firstly according to MPEP 817 “the burden is on the examiner to provide reasonable examples that recite material differences”.  Firstly this quotation is from MPEP 806.05(e) and not MPEP 817.   However claim 1 does not require searching for bond inspection of internal bonds with an ultrasonic probe and the apparatus recited in claim 1 can be used for laser material processing in general as it essentially only recites an articulated arm: see figure 1 of Dallarosa (U.S. Patent No. 9,371,957) and Torii et al. in U.S. Patent No. 5,132,887 that provide reasonable examples of structure similar to that recited in claim 1 being used for other processes than that recited in claims 21 and 22. Secondly, Applicant argues that the amendment to claim 21 makes the restriction moot.  This is not the amendment to claim 21 does not recite all of the structure in claim 1 but merely a broad recitation of structure that could be found in an articulated arm that does not require searching for rotatable housings, a focusing lens, a hermetically sealed joints, prisms, couplers etc . It is considered that there is still a search burden between the two inventions even after the amendment to claim 21.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 on line 10, claim 11 on line 2 the phrase “a centerline” is vague and indefinite since it appears to be merely a theoretical axis and has no physical structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. in Great Britain Patent No. 2,033,649 in view of Gapontsev et al. in WO 2012/071050.  Murakami et al. in disclosing prior art figure 1 discloses a laser (element 3),  a beam delivery system comprising an articulated arm (see figure 1), a process head including  a pipe 1  with various sections, the last section is considered to be a lens tube, 18 that appears to be symmetrical cylindrical tube and therefore have an imaginary centerline, a focusing lens (element 5, see column 1,lines 97-98), a first housing that rotates via the lowermost rotary flange connection 7 , a first reflector (element 2 closest to element 5) in figure 1, a second housing (the portion of the tube between the first and second rotary flange connections(element 7) that are closest to the laser (element 1) and a second reflector (element 2, nearest laser source 3) in this portion of the tube and a coupler (element 4).  Murakami et al. does not disclose the lens inside a lens tube.  Gapontsev et al. in figure 3 discloses element 22 that .
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. in view of Gapontsev et al. as applied to claims 1 and 11 above, and further in view of Usui in U.S. Patent No. 5,221,823. Usui teaches using hermetically sealed ducts (see column 4,line 6) that in a laser robot (that is considered to have an articulated arm) to cool the beam ducts by fresh air (see column 4,lines 39-40).  It would have been obvious to adapt Murukami et al. in view of Gaponstev et al. and Usui to provide this to cool the articulated arm. 
Claims 3  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. in view of Gapontsev et al. as applied to claims 1 and 11 above, and further in view of Debecker et al. in U.S. Patent Application Publication No. 2014/0069898.  Debecker et al. teach the output (element 12, see paragraph 76) of a coupler with a diameter between 0.5 and 5 mm (which is less than 0.5 inches, see paragraph 76) for laser cutting. It would have been obvious to adapt Murakami et al. in view of Gapontsev et al. and Debecker et al. to provide this for laser cutting.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. in view of Gapontsev et al. as applied to claims 1 and 11 above, and further in view of  Park et al. in U.S. Patent Application Publication No. 2007/0235418.  Park et al. teach using a plano-convex lens as a focusing .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. in view of Gapontsev et al. as applied to claims 1 and 11 above, and further in view of Yamauchi et al. in U.S. Patent Application Publication No. 2008/0191150.  Yamauchi et al. teach using a penta prism reflecting incident light inside the prism (see paragraphs 117-120) while maintaining the laser image in the erect state without pattern inversion.  It  would have been obvious to adapt Murakami et al. in view of  Gaponstev et al. and Yamauchi et al. to provide this to reflect incident light inside the prism while maintaining the laser image in the erect state without pattern inversion.
Claims 6  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. in view of Gapontsev et al. as applied to claims 1 and 11 above, and further in view of  Zediker et al. in U.S. Patent Application Publication No. 2013/0228557.  Zediker et al. teaches using a total internal reflection right angle prism (see paragraph 23) to change the angle of the laser beam by ninety degrees with the advantage of less heating as AR coatings have much lower absorption than HR (highly reflective) coatings are used (see paragraph 31).  It would have been obvious to adapt Murakami et al. in view of Gaponstev et al. and Zediker et al. to provide this to reduce the absorption of the laser beam.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. in view of Gapontsev et al. as applied to claims 1 and 11 above, and further in view of  Ehrmann et al. in U.S. Patent Application Publication No. 2007/0075058.  Ehrmann et al. teaches using a pair of anamorphic prisms (unidentified, see paragraph 114) create an elliptical beam.  It would have been obvious to adapt Murakami et al. in view of Gapontsev et al. and Ehrmann et al. to provide this to create an elliptical beam.
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sokol et al. in U.S. Patent No. 7,770,454 discloses an articulated arm (element 75) is being used with a laser bond inspection device.  Dulaney et al. in U.S. Patent No. 6,288,358 has a laser peening system with an articulated arm (element 72), see figure 4 and column 6, lines 36-47.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761